IN THE SUPREME COURT OF THE STATE OF NEVADA


                PETER JASON HELFRICH,                                      No. 85583
                Petitioner,
                vs.
                THE FIFTH JUDICIAL DISTRICT
                                                                                F ED
                COURT OF THE STATE OF NEVADA,                                             b 2022
                                                                                NOV
                IN AND FOR THE COUNTY OF NYE,
                                                                                      :Tr: A.   rtr
                Respondent.                                                                           CouR-r

                                                                                  DEPUTY CLERK
                                       ORDER DENYING PETITION

                             This original pro se petition seeks a writ of mandamus directing
                the clerk of the district court to file all judicial notices in petitioner's case.
                Having considered the petition,          we are     not persuaded that our

                extraordinary and discretionary intervention is warranted. Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004); Smith v.
                Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853
                (1991). Accordingly, we
                             ORDER the petition DENIED.




                                                                                            C.J.
                                                      Parraguirre


                                                                                            J.
                                                      Hardesty



                                                      Stiglich




SUPREME COURT
        OF
     NEVADA


10p 1947A
                                                                                Z2-3s-13
                     cc:   Peter Jason Helfrich
                           Attorney GenerallCarson City
                           Nye County District Attorney
                           Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
10) 1947A    cfalp